DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Inhibition of enterovirus 71 replication by an a-hydroxy-nitrile derivative NK-1.9k,” Antiviral Research 141 (2017) 91-100).
	Wang teaches the viral protease inhibitor

    PNG
    media_image1.png
    259
    461
    media_image1.png
    Greyscale
 (Fig. 1A; Table 1, Compound 1). Compound 1 is a species of instant Formula (I) wherein A is a substituted heteroaryl, R is a substituted C1 alkyl, Q is CH2, and n2 is 2. Therefore, compound 1 anticipates claim 1.
	With respect to claim 3, in Compound 1, R is -CH2R24 wherein R24 is a substituted aryl.
With respect to claim 4, Compound 1 is a species of instant Formula (III-2) wherein A is a substituted heteroaryl, and R is a substituted C1 alkyl.
With respect to claim 5, Compound 1 is a species of instant Formula (VI-2) wherein A is a substituted heteroaryl, and R24 is a substituted aryl.
With respect to claim 6, Compound 1 is a species of instant Formula (VII-7) wherein R31 is OCH3, and R24 is a substituted C2 alkyl.
	With respect to claim 8, Wang teaches a pharmaceutical composition comprising the viral protease inhibitor and a pharmaceutically acceptable carrier or excipient (abstract).  
With respect to claim 9, Wang teaches a method of treating or preventing a virus infection, in a subject susceptible to or suffering from the virus infection, the method comprising administering to the Page 8 of 10Application No.: 17/400,190 subject a therapeutically effective amount of the viral protease inhibitor (abstract).  
With respect to claim 10, Wang teaches that the virus is Enterovirus 71, which is an RNA-based virus (abstract).
With respect to claim 13, Wang teaches a method of inhibiting viral 3C protease of Enterovirus 71 in a subject, comprising administering to said subject an effective amount of the viral protease inhibitor (abstract).  
With respect to claim 14, Wang teaches that the subject is a human (abstract).  

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,124,497 B1.
	U.S. Patent No. 11,124,497 B1 teaches multiple viral protease inhibitors including

    PNG
    media_image2.png
    151
    245
    media_image2.png
    Greyscale
 (Table 1 Compound 239; col. 133; col. 2, lns. 12-20). Compound 239 is a species of instant Formula (I) wherein A is a substituted heteroaryl, R is a substituted C3 alkyl, Q is CH2, and n2 is 2. Therefore, compound 239 anticipates claim 1. In addition, several other compounds in Table 1 read on instant Formula (I).
	With respect to claim 2, in Compound 239, A is derived from 
    PNG
    media_image3.png
    79
    144
    media_image3.png
    Greyscale

	With respect to claim 3, in Compound 239, R is -CH2R24 wherein R24 is a substituted C2 alkyl.
With respect to claim 4, Compound 239 is a species of instant Formula (III-2) wherein A is a substituted heteroaryl, and R is a substituted C3 alkyl.
With respect to claim 5, Compound 239 is a species of instant Formula (VI-2) wherein A is a substituted heteroaryl, and R24 is a substituted C2 alkyl.
With respect to claim 6, Compound 239 is a species of instant Formula (VII-7) wherein R31 is OCH3, and R24 is a substituted C2 alkyl.
	With respect to claim 7, Compound 239 is identical to claimed Compound 16.
	With respect to claim 8, U.S. Patent No. 11,124,497 B1 teaches a pharmaceutical composition comprising the viral protease inhibitor and a pharmaceutically acceptable carrier or excipient (col. 400, lns. 60-65).  
With respect to claim 9, U.S. Patent No. 11,124,497 B1 teaches a method of treating or preventing a virus infection, in a subject susceptible to or suffering from the virus infection, the method comprising administering to the Page 8 of 10Application No.: 17/400,190 subject a therapeutically effective amount of the viral protease inhibitor (col. 391, ln. 35 - col. 392, ln. 67).  
With respect to claim 10, U.S. Patent No. 11,124,497 B1 teaches that the virus is an RNA-based virus, a coronavirus, a rhinovirus or a norovirus (col. 394, lns. 3-29).
With respect to claim 11, U.S. Patent No. 11,124,497 B1 teaches a method of treating or preventing a coronavirus infection in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the viral protease inhibitor (col. 394, lns. 10-18).  
With respect to claim 12, U.S. Patent No. 11,124,497 B1 teaches that the coronavirus is selected from a 229E, NL63, OC43, HKU1, SARS-CoV or a MERS coronavirus (col. 394, lns. 10-18).  
With respect to claim 13, U.S. Patent No. 11,124,497 B1 teaches a method of inhibiting viral 3C protease or viral 3CL protease in a subject, comprising administering to said subject an effective amount of the viral protease inhibitor.  
With respect to claim 14, U.S. Patent No. 11,124,497 B1 teaches that the subject is a human (col. 393, ln. 51).  
With respect to claim 15, U.S. Patent No. 11,124,497 B1 teaches treating a respiratory disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount the viral protease inhibitor (col. 396, lns. 15-26).  
With respect to claim 16, U.S. Patent No. 11,124,497 B1 teaches that the respiratory disorder is acute asthma, lung disease secondary to environmental exposures, an acute lung infection, or a chronic lung infection (col. 396, lns. 15-26).  
With respect to claim 17, U.S. Patent No. 11,124,497 B1 teaches that the compound is administered orally, subcutaneously, intravenously or by inhalation (cols. 401-402).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654